Case 7:21-cv-00038 Document1 Filed on 01/25/21 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

EDGAR ANDRES PENA-GONZALEZ §
§

VS. § CIVIL ACTION NO.
§ (DIVERSITY)

SAM’S EAST, INC. D/B/A “SAM’S CLUB” §

NOTICE OF REMOVAL OF ACTION
UNDER 28 U.S.C. § 1441(B) (DIVERSITY)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant, SAM’S EAST, INC., incorrectly referred to as
“Sam's Club”, hereby removes to this Court the state court action described below.

lL. On November 10, 2020, an action was commenced against Sam’s East, Inc. in the
464" Judicial District Court of Hidalgo County, Texas, entitled Edgar Andres Pena-Gonzalez vs.
Sant’s East, Inc. D/B/A Sam’s Club in cause number C-3356-20-L, A copy of the suit is attached
hereto as Exhibit A.

2, The first date upon which Defendant received a copy of the said complaint was
December 29, 2020, when Defendant was served with a copy of the said complaint and a citation
from the said State Court. A copy of the citation is attached hereto as Exhibit B. In accordance
with Local Rule 81, the following constitutes all of the executed process, pleadings, and orders
served upon Plaintiff and Defendant in this action:

A) Plaintiff's First Amended Petition;

B) Copy of Return Citation of Defendant Sam’s East, Inc.;

C) Docket Sheet - State Court;

D) Defendant’s Original Answer, Affirmative Defenses, and Special Exceptions to
Plaintiff's First Amended Petition, and Requests for Disclosure;

E) Defendant’s Request for Jury Trial;

F) Order Granting Defendant’s Special Exceptions;

G) Order Setting Hearing on Defendant’s Special Exceptions.

3, In addition and in accordance with the Local Rule, Defendant includes a copy of

the docket sheet of the state court matter a copy of which is attached hereto as Exhibit C.
Case 7:21-cv-00038 Document1 Filed on 01/25/21 in TXSD Page 2 of 4

4, This action is a civil action of which this Court has original jurisdiction under 28
U.S.C, $1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §1441(b) in that it is a civil action wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of
different states. On December 29, 2020, the Plaintiff served upon the Defendant Plaintiff's First
Amended Petition, @ copy of which is attached hereto as Exhibit A, In this First Amended
Petition, Plaintiff plead that he is seeking monetary relief of $1,000,000.00. As such, the amount

in controversy is in excess of $75,000.00, and removal is appropriate pursuant to 28.
U.S.§1441(b).

5. Defendant is informed and believes that Plaintiff was and still is citizen of the
State of Texas and resident of Hidalgo County, Texas.

6. Defendant, Sam’s East, Inc., was, at the time of the filing of this action, and still is -
a corporation incorporated under the laws of the State of Delaware, having its principal place of
business in the State of Arkansas, and has been served summons and complaint in this action.

7. Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).

8. Venue is proper in this district under 28 U.S.C. §1441(a) because the state court
where the suit has been pending is located in this district.

9, Defendant will promptly file a copy of this notice of removal with the clerk of the
state court where the suit has been pending,

10. Plaintiff did demand a jury in the state court suit. Defendant likewise demanded a
jury in the state court suit,

It. For the foregoing reasons, Defendant asks the Court to remove the suit to The

United States District Court, Southern District of Texas, McAllen Division.

DATED: January 25, 2021

 
Case 7:21-cv-00038 Document1 Filed on 01/25/21 in TXSD Page 3 of 4

Respectfully Submitted,
DAW & RAY, L.L.P.

/s/ Jaime A, Drabek

 

JAIME A. DRABEK, Attorney-in-Charge
Federal ID No. 8643
RICARDO G, BENAVIDES
Federal ID No. 32205
ROBERTO CANTU JR.
Federal ID No. 3579145
JACOB T, CASSO

Federal ID No. 3509760

3900 N, 10" Street, Suite 950
McAllen, TX 78501
Telephone: (956) 687-3121
Facsimile: (956) 686-3188

Email; jdrabek(@dawray.com
Email: rbenavides@dawray.com
Email; rcantu@@dawray.com
Email: jceasso@dawray.com

ATTORNEYS FOR DEFENDANT,
SAM’S EAST, INC,
incorrectly referred to as “Sam’s Club”

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been served

via electronic mail on all known counsel of record on the 25" day of January, 2021, to-wit:
Y ¥

Ezequiel Reyna, Jr.

Heather Abreu

LAW OFFICES OF EZEQUIEL REYNA, JR,, P.C.
702 W. Expressway 83, Suite 100

Weslaco, Texas 78596

Telephone: (956) 968-9556

Facsimile: (956) 969-4171

Email: heather@zreynalaw.com
Email: kimberly@zreynalaw.com

 

ATTORNEYS FOR PLAINTIFF
EDGAR ANDRES PENA-GONZALEZ

/s/ Jaime A. Drabek
Jaime A. Drabek

 
Case 7:21-cv-00038 Document1 Filed on 01/25/21 in TXSD Page 4 of 4

THE STATE OF TEXAS §
§ AFFIDAVIT
COUNTY OF HIDALGO 8g

BEFORE ME, the undersigned authority, on this day personally appeared Jacob T.
Casso of McAllen, Hidalgo County, Texas, who being by me duly sworn, deposes and says that
he is an attorney for Defendant in the present cause filed by Edgar Andres Pena-Genzalez; that
he has been authorized to make this Affidavit; and that he has read the foregoing Notice of
Removal and knows the contents thereof, and that the matters and facts therein contained are true
and correct.

FURTHER AFFIANT SAYETH NOT.

ot

Jacob T. Casso, Affiant

SWORN TO AND SUBSCRIBED before me on a 5 , 2021, by the
said Jacob T, Casso.
Wi, ELIZABETH GARZA
ee % Notary Public, Stave of Texee Upibtth bling

". = Comm. Expires 05-29-2022
ates Notary 10 1036241-2 Y PUBLIC IN AND [AR

fA Nae TATE OF TEXAS

 

 

SS S

wad ey
ao Me

 

 

 
